Case 18-41337-bem             Doc 147-4 Filed 09/30/18 Entered 09/30/18 12:51:48                            Desc
                                      Exhibit D Page 1 of 1



                         BOARD OF DIRECTORS AND OFFICERS OF
                        REORGANIZED DEBTORS AND NEW HOLDCO

        In accordance with section 5.8 of the Joint Chapter 11 Plan of Reorganization of
LakePoint Land, LLC and its Affiliated Debtors, Doc. No. 90 (the “Plan”),1 upon the Effective
Date, the individuals and entities listed below are proposed to serve as the initial members of the
Board of Directors or Board of Managers and the officers of New HoldCo and the Reorganized
Debtors. The Debtors, in accordance with the Plan and the Restructuring Support Agreement,
reserve the right to amend, modify, or supplement this list through the Effective Date. In the
event that the Debtors amend, modify, or supplement this list, they will file a notice with the
Bankruptcy Court.

New HoldCo

As of the Effective Date, the members of the board of managers of New HoldCo shall be Chris
Chester, Jeffrey Bemis, and Dan Berman. As of the Effective Date, Robert Zurcher shall serve
as the chief financial officer of New HoldCo.

Reorganized Debtors

As of the Effective Date, Reorganized LPL will be member managed by its sole member, New
HoldCo. All of the other Reorganized Debtors will be member managed by Reorganized LPL.
As of the Effective Date, Robert Zurcher shall serve as chief financial officer of each
Reorganized Debtor.




1
 Capitalized terms used and not otherwise defined herein shall have the meanings ascribed to such terms in the
Plan.


AGG\12683151v1
